DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 3/18/2022. Claims 1-10 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. More specifically, applicant argues, 
“Therefore, Zheng fails to disclose the technical limitation of:
step 2: constructing a pattern tripartite graph consisting of the supported instance set I, the natural language pattern set S, and the predicate set R acquired in step 1, and determining, according to the pattern tripartite graph in combination with a similarity measurement method, an entity relationship in the entity relationship triple set E.” 
	However, the Examiner does not concur with the applicant’s assessment of Zheng, wherein Zheng explicitly determines, according to the pattern tripartite sim (s,r), explicitly uses a method of determining, according to the pattern tripartite graph in combination with a similarity measurement method, an entity relationship in the entity relationship triple set E. The subsequent computation is used to justify the conclusion. However, there is an explicit and clear pattern tripartite graph in combination with a similarity measurement method that is used to determine an entity relationship in the entity relationship triple set E. Therefore, the applicant’s arguments regarding the relation with the largest counter is non-persuasive, due to the fact that there is an explicit similarity measurement method attached to the pattern tripartite graph that is also used the processes of matching the relationship to the entity, that is included in the overall process which determines the matching relation, and encompasses the applicant’s claimed limitation. Therefore with respect to arguments regarding dependent claims 2-6, and claims 7-10, the arguments are deemed non-persuasive as the arguments stand or fall with the non-persuasive arguments directed towards claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li, US 2020/0257717) in view of Zheng et al. (Question Answering Over Knowledge Graphs: Question Understanding Via Template Decomposition).
As per claim 1, Li teaches a template-based automatic question and answer method for software bug, comprising: 
step 1: extracting, from a bug report, an entity relationship triple set E (paragraph [0011]-his construction of relationship triple, paragraphs [0033-0034], Table 1, his bug data report, and extracted relationship triple set, paragraphs 
 but lacks teaching that which Zheng teaches:
 and acquiring, according to the entity relationship triple set E, a natural language pattern set S, a supported instance set I and a predicate set R (pages 1376-1377-section 3-3.3-see his relation triple set, I, S, R, comprising <v1, v2> entities, sentence, and predicate, i.e. relations set); 
step 2: constructing a pattern tripartite graph consisting of the supported instance set I, the natural language pattern set S and the predicate set R acquired in step 1 (ibid-see Fig. 4, pages 1376-1377), and determining, according to the pattern tripartite graph in combination with a similarity measurement method an entity relationship in the entity relationship triple set E (ibid-Zheng section 3.2-his entity relationship, based on natural language patterns, mapped to predicates and entities, determining according to sim (s,r), used in his overall determination of an entity relationship in the entity relationship triple E); 
step 3: acquiring, according to the natural language pattern set S and an entity relationship triple, a query template corresponding to each natural 
step 4: identifying an entity in a question q proposed by a user, and replacing the entity in q with an entity type to obtain a question q' (ibid-pages 1377, 1378, section 4.1-his entity types replacing entities); 
step 5: acquiring, according to an entity type in the question q' acquired in step 4 and an entity type in the natural language pattern set S acquired in step 1, candidate query patterns for the question q, and calculating a similarity between each candidate query pattern and the question q' (ibid-section 4-4.2, his candidate patterns, generated based on the entity types and corresponding entities in the natural language pattern data set, and calculated similarity thereof); 
step 6: acquiring, in combination with a SPARQL query language and according to the query template acquired in step 3, the similarity between the each candidate query pattern and q' acquired in step 5 and the entity in the question q, a SPARQL query pattern λ(q) of the question q (ibid, sections 4.1-his SPARQL query pattern and  similarity score); and 
step 7: [constructing] an entity relationship diagram G [from the bug report] (ibid, Zheng’s knowledge graph G, page 1376 section 2.1, section 4.1, page 
	Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Li and Zheng to combine the prior art element of generating a bug library or knowledge graph to search for bug related information as taught by Li with automatic template-based question and answer system having a set of data as the knowledge source as taught by Zheng as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be have a bug library to search for bug related information utilizing a template based approach (Li, paragraph [0003], Zheng, abstract).
As per claim 2, Li with Zheng make obvious the template-based automatic question and answer method for software bug according to claim 1, wherein extracting, from the bug report, the entity relationship triple set E, and acquiring, 
in step 1-1: extracting-bug attribute information from the bug report to form a bug text corpus D, and extracting the entity relationship triple set E in D (ibid-see Li-Bug library and Knowledge graph discussion, paragraphs [0008-0016]-his bug library having extracted attribute information from the bug report, product, components, etc. and relationships); 
step 1-2: for each entity relationship triple e in the entity relationship triple set E, extracting candidate mention satisfying the each entity relationship triple e from D (ibid-Zheng page 1376 section 3.1-his sentence sets, and candidate mentions based on entity relation triple); wherein the candidate mention is: a sentence set simultaneously containing two entities of the each entity relationship triple e in the text corpus D (ibid-see his sentence, containing two entities, and relation triple e in the text corpus/library, each corresponding candidate mention sentence); wherein 
e=<v1, r, vs>ϵ E
v1, denotes an entity, v2 denotes an entity, and r denotes a relationship (ibid-Zheng, see e, E discussion, and entity and relationships discussion, pages 1376, 1376 as discussed above);

step 1-4: all of entities and entity relationships in the text corpus D forming the supported instance set I, and all of predicates forming the predicate set R (ibid-Zheng, see pages 1376,1377, Fig. 4-his generated patterns and data set forming an instance set, all predicates that stand for his extracted predicates from the knowledge base forming the predicate set, his I, R and text corpus D); wherein an entity relationship comprises a succession relationship and a repetition relationship and embodied by a predicate (ibid-Zheng, see his entity relationship pattern, comprising succession, and repetition relationship embodied by a predicate, sections 3.2).
claim 3, Li with Zheng make obvious the template-based automatic question and answer method for software bug according to claim 2, wherein the bug attribute information described in step 1-1 comprises: BugID information, Product information, Component information, Reported information, Modified information, Assignee information, Reporter information, QA Contact information, Summary information, and Description information (ibid-see Li-paragraph [0033] Table 1-see his BugID, product, component, descriptive  information, as his example of bug data). 
The Examiner notes, as admitted prior art, a report may contain other bug data attributes such as Reported/Reporter information, QA Contact information, Summary information, Assignee information, Modified information and the like.  
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Li and Zheng to combine the prior art element of a knowledge source as a software bug data source as a knowledge source as taught by Li with an automatic template-based question and answer system having a set of data as KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be have a bug library to search for bug related information (Li, paragraph [0003]).
As per claim 4, Li with Zheng make obvious the template-based automatic question and answer method for software bug according to claim 3, wherein the constructing a pattern tripartite graph consisting of the supported instance set I, the natural language pattern set S and the predicate set R acquired in step 1, and determining, according to the pattern tripartite graph in combination with a similarity measurement method an entity relationship in the entity relationship triple set E (ibid-see claim 1, corresponding and similar limitation) in step 2 comprises: 
step 2-1: the constructing a pattern tripartite graph consisting of the supported instance set I, the natural language pattern set S and the predicate set R, the constructing the pattern tripartite graph comprising (ibid, Zheng pages 1376, 1377, Fig. 4): 

step 2-2: calculating, according to the pattern tripartite graph and in combination with a similarity measurement method, and for each element s in the natural language pattern set S, a similarity between the each element s and each element r in R, and configuring r corresponding to a maximum similarity value as an entity relationship of s, wherein a set formed by all of entity relationships is the entity relationship in the entity relationship triple set E (ibid-section 3.2-his maximum similarity calculation according to his PTG).
As per claim 5, Li with Zheng make obvious the template-based automatic question and answer method for software bug according to claim 3, wherein acquiring, according to the natural language pattern set S and the entity relationship triple, the query template corresponding to the each natural language pattern in the natural language pattern set S in step 3 comprises:
for the each natural language pattern in the natural language pattern set S,

step 3-2: determining, according to the question word determined in step 3-1, how to process a corresponding entity (ibid-see his determining discussion for target types); wherein in a case where the determined question word is which, the entity type is moved after which (ibid-section 3.3, page 1377); otherwise, the entity type is deleted (ibid-section 3.3-his entity type removed in the alternative);
step 3-3: adding, according to a main body in a sentence corresponding to the each natural language pattern, an auxiliary verb or a modal verb so as to acquire a complete question sentence marked as a question pattern (ibid-section 3.3-his insertion discussion); and 
step 3-4: parameterizing the entity relationship triple, and generating, by using the SPARQL query language, the SPARQL query pattern, namely the query template corresponding to the each natural language pattern, from the question pattern and the parameterized entity relationship triple (ibid-section 3.3-his generated SPARQL query pattern discussion).
As per claim 6, Li with Zheng make obvious the template-based automatic question and answer method for software bug according to claim 5, wherein . 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li, US 2020/0257717) in view of Zheng et al. (Question Answering Over Knowledge Graphs: Question Understanding Via Template Decomposition) as applied to claim 6, and further in view of Nie et al. (Mention and Entity Description Co-Attention for Entity Disambiguation).
As per claim 7, Li with Zheng make obvious the template-based automatic question and answer method for software bug according to claim 6, wherein identifying the entity in the question q proposed by the user in step 4 comprises: 
identifying the entity based on the entity type (ibid, Zheng, entity in question discussion, page 1378-section 4.2-his question decomposition and entity identification based on entity type), but lacks explicitly teaching that which Nie teaches and by using a long short-term memory (LSTM) neural network (page 5909-his LSTM neural network for entity identification).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be have a bug library to search for bug related information utilizing a template based approach and context aware entity identification using a neural network (Li, paragraph [0003], Zheng, abstract, ibid-Nie, see also abstract).
As per claim 8, Li with Zheng with Nie make obvious the template-based automatic question and answer method for software bug according to claim 7, wherein acquiring, according to the entity type in the question q' acquire in step 4 and the entity type in the natural language pattern set S acquired in step 1, the candidate query pattern of the question q, and calculating the similarity between the each candidate query pattern and the question q' in step 5 comprises: 

step 5-2: for all candidate query patterns of the question q, calculating the similarity between the each candidate query pattern and q' by using a Jaccard similarity coefficient (ibid-his calculated similarity using Jaccard similarity coefficient).
As per claim 9, Li with Zheng with Nie make obvious the template-based automatic question and answer method for software bug according to claim 8, wherein in step 6, acquiring, in combination with the SPARQL query language and according to the query template acquired in step 3, the similarity between the each candidate query pattern and q' acquired in step 5 and the entity in the question q, the SPARQL query pattern λ (q) of the question q comprises: 
step 6-1: putting values of similarities between candidate query patterns and the question q' acquired in step 5 in descending order, and selecting a query 
and 
step 6-2: instantiating, through the entity in the question q, the SPARQL query pattern, and acquiring, in combination with the query template selected in step 6-1, the SPARQL query pattern λ (q) corresponding to the question q (ibid-1378-SPARQL query pattern corresponding to question q, by using the entities found through q discussion).
	As per claim 10, Li with Zheng with Nie make obvious the template-based automatic question and answer method for software bug according to claim 3, wherein constructing the entity relationship diagram G based the bug report in step 7 comprises: constructing the entity relationship diagram G through the text corpus D (ibid-see Li, bug report and entity relationship discussion, see Zheng page 1375, 1378 and 1381-his knowledge graph, text corpus D, and entity relationship discussion, as based on the bug report as discussed in claim 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
3/24/2022